Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kuo et al. [US 11507876 B1. 2018-12-21].

With respect to claims 1, 8 and 15, Kuo teaches the claims limitations of the system, method and computer-readable instructions identifying flagged content, the computer-based system comprising: 
an electronic processor [e.g. the computer system 700 includes a processor  702] configured to: 
receive one or more websites (Fig. 5, col. 14, lines 1-5, acquires at least one instance of positive training data based at least in part on at least one source. The at least one instance of positive training data can be acquired based on a primary or a secondary source (social network sources), each website including a label identifying a flagged category and content (col. 14, lines 14-16, the machine learning model can be trained to identify or classify any type of input as positive or negative); 
identify one or more words included in the content of each of the one or more websites (col. 14, lines 28-29, identify content in various categories such as sports or locations); 
label at least one of the one or more words included in the content of each of the one or more websites with the flagged category (col. 6, lines 2-7, the machine learning model can be trained with labeled positive training data, which, in this example, is racist content, and labeled negative training data, which, in this example, is not racist content); 
add the one or more labeled words to a training data set (col. 6, lines 17-20, the machine learning module 106 can be trained with positive training data and negative training data, and applied to an input to determine whether the input is inappropriate material); 
perform, using the at least one of the one or more words, a query within a search engine to obtain one or more second websites (col. 7, line 13-18, FIG. 2A a training data aggregation module 202 configured to acquire, collect, or generate training data from primary and secondary sources, primary and secondary sources can provide positive training data or negative training data.
Col. 8, line 4-6, secondary sources can include entities that are separate and distinct from primary sources and from an entity that implements the content filtering module 102); 
label at least one of the one or more second websites with the label identifying the flagged category (col. 8, lines 19-29, a machine learning model can be trained to identify inappropriate search queries. In this example, one of many secondary sources can be a content sharing system that collects comments posted by users to the content sharing system. In this example, the comments may include words, phrases, sentences, and paragraphs that have been labeled as offensive. These comments can be modified from their original formats to a search query format so that they can be utilized to train the machine learning model. Training data can be in a variety of formats including words, phrases, sentences, paragraphs, and essays); 
add the labeled one or more second websites to the training data set [e.g. supplemental positive training data]; update train a model with the training data set (col. 10, lines 37-48, the embedding module 258 can identify other potential training data that can be used as supplemental positive training data. For example, a phrase may be identified as offensive material and constitute positive training data. Based on an embedding of the offensive phrase and proximity of embeddings of other phrases within a threshold distance in the vector space, it can be determined that the phrase and the other phrases are similar phrases. Accordingly, if the phrase is to be used as positive training data, then the other phrases can constitute positive training data to supplement the original training data. In some embodiments, similar phrases can be determined based on a nearest neighbor approach applied to their embeddings in the vector space); 
receive a search query [e.g. received a search query] provide the search query as input to the trained model [e.g. trained machine learning model]; and based on an output from the trained model, identify the search query as associated with the flagged category [e.g. search recommendations] (col. 13, lines 7-16, a machine learning model can be trained to identify inappropriate material, such as inappropriate search queries. The machine learning model can be provided a set of search recommendations based on recent, commonly performed search queries. The set of search recommendations can be potentially presented to a user as selectable options for the user in conducting a search).

With respect to dependent claim 3, Dori does not teach perform word vector embedding on the one or more words to obtain one or more second words similar to the one or more words [e.g. embeddings of other phrases] and perform, using the one or more second words, a second query within the search engine to obtain one or more third websites (col. 10, lines 37-48, the embedding module 258 can identify other potential training data that can be used as supplemental positive training data. For example, a phrase may be identified as offensive material and constitute positive training data. Based on an embedding of the offensive phrase and proximity of embeddings of other phrases within a threshold distance in the vector space, it can be determined that the phrase and the other phrases are similar phrases. Accordingly, if the phrase is to be used as positive training data, then the other phrases can constitute positive training data to supplement the original training data. In some embodiments, similar phrases can be determined based on a nearest neighbor approach applied to their embeddings in the vector space).

With respect to dependent claim 5, Kuo further teaches add identity attributes to one or more words associated with the flagged category [e.g. positive/negative]; measure a change in a toxicity value of each of the one or more words based on adding the identity attributes [confidence threshold]; and update the model based on a change in the toxicity value for each word (col. 11, lines 53-63, the training confidence threshold can be compared with a training confidence value associated with an instance of training data. The training confidence value can indicate a level of confidence with which a machine learning model can identify the instance of training data as positive or negative. Training confidence threshold and training confidence value can be values between 0 and 1, 0 and 1000, or percentage values. Many variations are possible. For example, the machine learning training module 302 can be provided with a search query that has not been labeled as positive or negative).

With respect to dependent claim 6, Kuo further teaches receive a second query conducted by a secondary mobile device, the second query including one or more second words (col. 14, lines 38-40, the system 600 includes one or more user devices 610, one or more external systems 620, a social networking system (or service) 630, and a network 650); analyze the one or more second words included in the second query using the model [e.g. trained machine learning model]; determine that the one or more second words included in the second query are associated with a second flagged category (col. 8, lines 20-27, one of many secondary sources can be a content sharing system that collects comments posted by users to the content sharing system. In this example, the comments may include words, phrases, sentences, and paragraphs that have been labeled as offensive. These comments can be modified from their original formats to a search query format so that they can be utilized to train the machine learning model); and
based on determining that the one or more second words included in the second query are associated with a second flagged category, provide the second query via a display coupled to the electronic processor (col. 13, lines 7-16, a machine learning model can be trained to identify inappropriate material, such as inappropriate search queries. The machine learning model can be provided a set of search recommendations based on recent, commonly performed search queries. The set of search recommendations can be potentially presented to a user as selectable options for the user in conducting a search).

With respect to dependent claim 7, Kuo further teaches wherein the flagged category includes at least one selected from a group consisting of adult, cyberbullying, drugs, mental health, hate speech, and violence (col. 2, lines 13-15, the inappropriate material comprises offensive, profane, racist, hate-related, pornographic, child exploitation, adult, illegal, violent, or terroristic content).

Regarding dependent claims 10, 12-14, 17 and 19-20; the instant claims recite substantially same limitations as the above rejected claims 3 & 5-7 and are therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Kuo in view of Thapliyal et al. [US 10067986 B1, 2018-09-04].

With respect to dependent claim 2, Kuo does not specifically teach wherein analyzing one or more words included in the content of each of the one or more websites includes performing a term frequency-inverse document frequency analysis on each of the one or more websites.
Thapliyal teaches wherein analyzing one or more words included in the content of each of the one or more websites includes performing a term frequency-inverse document frequency analysis on each of the one or more websites (col. 12, lines 60-66, the entity discovery server 120 performs a text-based analysis, such as a TF-IDF analysis, on the downloaded website content for each of the set of entities to generate a respective list of keywords for that entity. The keywords generated for each entity are preferably selected so as to be reasonably specific or unique to the subject matter).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the controversial language model system of Kuo with performing TF-IDF analysis of websites of Thapliyal. Such a modification would allow common words and terms may be filtered in favor of less common words and terms (Thapliyal, col. 12, lines 66-67).

Regarding dependent claims  9 and 16 ; the instant claims recite substantially same limitations as the above rejected claim 2 and are therefore rejected under the same prior-art teachings.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Kuo in view of Li et al. [US 2020/0311145 A1, 2019-03-28].

With respect to dependent claim 4, Kuo does not specifically teach wherein labeling each of the one or more second websites with the label identifying the flagged category is performed using a convolutional neural network.
Li teaches wherein labeling each of the one or more second websites with the label identifying the flagged category is performed using a convolutional neural network ([0102] the word2vec models are shallow, two-layer neural networks that are trained to reconstruct linguistic contexts of word. Word embedding is the collective name for a set of language modeling and feature learning techniques in natural language processing (NLP) where words or phrases from the vocabulary are mapped to vectors of real numbers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the controversial language model system of Kuo with using a convolutional neural network for labeling of Li. Such a modification would train to reconstruct linguistic contexts of word (Li [0102]).

Regarding dependent claims 11 and 18; the instant claims recite substantially same limitations as the above rejected claim 4 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 03/10/2022 office action claims 1,3, 6, 8, 10, 12, 15-20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 09/09/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the amendment is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153